On Petition for Rehearing.
Per Curiam.
Come now the appellants in the above-entitled cause, by Ira M. Sharp, and Hawkins, Smith & Hawkins, their attorneys, and come also the appellees herein, by P. H. Dutch, B. F. Ratcliff, and C. M. Zion, their attorneys, and appellants now, on motion, present their petition read*402ing in «the words and figures following, to wit: [The petition asks that the opinion of the court heretofore rendered on appellants’ petition for rehearing be restored to the files]. And appellees now present their written motion, among other things praying the dissolution of the restraining order heretofore granted.
11. And the court, being sufficiently advised in the premises, finds that on March 31, 1908, the appeal in this cause was decided by this court, and an opinion of the’court rendered deciding all questions involved in the appeal, and a judgment rendered reversing the cause, with a mandate directing the court below to restate its conclusions of .law to conform to the decision of this court; that on May 29, 1908, appellants filed their petition for a rehearing in said cause; that this petition was, on June 9, 1908, overruled by this court, and an opinion handed down, with the decision of the court overruling the petition; that afterwards, on July 1, 1908, and during the same term of court, said opinion was, by the order of this court, withdrawn from the files; btft that by inadvertence and mistake no minute was made on the records of this court of the action of the court in withdrawing said opinion from the files.
It is now ordered by the court, upon its own motion, that the record of the court in this cause be corrected, and the clerk of this court is directed to make a nunc pro iunc entry in said record as of July 1, 1908, ordering that the opinion of the court upon the petition for rehearing in this cause be withdrawn from the files. And it is further ordered that the petition of appellants, asking that said opinion of the court aforesaid be restored to the files of the court, be, and the same is now, overruled, and the restraining order herein dissolved; and that appellees have judgment for the costs of this proceeding.
Roby J., does not participate in the making of this order.